Exhibit 10.13
AGREEMENT
     THIS AGREEMENT (Agreement) is made and entered into as of the 28th day of
January, 2010 by and among ALLIANCE BANKSHARES CORPORATION, a Virginia
corporation (Corporation), ALLIANCE BANK CORPORATION, a Virginia corporation
(Bank), and WILLIAM E. DOYLE, JR. (Executive), and provides as follows:
TERMS OF AGREEMENT
     For and in consideration of the premises and of the mutual promises and
undertakings of the parties as hereinafter set forth, the parties covenant and
agree as follows:
     Section 1. Employment. Executive shall be employed as the Interim President
and Chief Executive Officer of the Corporation and the Bank. He shall perform
such executive services for the Corporation and the Bank as may be assigned by
the Board of Directors of the Corporation and Executive’s office shall be
located at the offices of the Corporation in Chantilly, Virginia.
     Section 2. Term. The term (Term) of this Agreement shall continue for
ninety (90) calendar days from the date first above written (Effective Date)
unless sooner terminated under the terms of this Agreement (Initial Term). This
Agreement may be extended after the Initial Term for up to two (2) successive
thirty (30) day periods upon fifteen (15) days’ written notice given by the Bank
only prior to the end of any then existing Term.
     Section 3. Exclusive Service. Executive shall devote his best efforts and
full time to rendering services on behalf of the Corporation in furtherance of
its best interests. Executive shall comply with all policies, standards and
regulations of the Corporation now or hereafter promulgated, and shall perform
his duties under this Agreement to the best of his abilities and in accordance
with standards of conduct applicable to chief executive officers of banks.
Notwithstanding the foregoing, however, during the Term, the parties agree to
cooperate with one another to the extent reasonably necessary to allow Executive
time away from his duties hereunder to attend to personal commitments.
     Section 4. Executive’s Deliverables. (a) Not later than thirty (30) days
following the Effective Date, Executive shall deliver a comprehensive written
report to the Corporation in which Executive provides his evaluation of the
overall, current situation of the Bank and the Corporation.
          (b) Not later than sixty (60) days following the Effective Date,
Executive shall have reviewed all aspects of the business plans for the
Corporation and the Bank and shall deliver a written report to the Corporation
of such review that includes his findings and recommendations.





--------------------------------------------------------------------------------



 



          (c) Not later than ninety (90) days following the Effective Date,
after sufficient study and reflection, Executive shall deliver to the
Corporation his recommendations for the future direction of the Corporation and
the Bank.
          (d) The failure of Executive to deliver timely the written reports
required by this Section shall be grounds for the termination of the Executive’s
employment for cause.
     Section 5. Salary. As compensation while employed hereunder, Executive
shall be paid a monthly salary, prorated as necessary, in the amount of $24,292,
payable in accordance with the normal payroll practices of the Corporation and
less any legally required or agreed upon deductions.
     Section 6. Corporate Benefit Plans. Executive shall be entitled to
participate in any employee benefit plan maintained by the Corporation for which
he is or will become eligible under the terms of such plans and at a cost to
Executive that is the same as that for other senior executives of the
Corporation.
     Section 7. Expenses. (a) The Corporation shall reimburse Executive for
reasonable and customary business expenses incurred in the conduct of the
Corporation’s business. Such expenses will include business meals and
out-of-town lodging and travel expenses, for example. The Corporation agrees to
make prompt payment to Executive following receipt and verification of such
expenses.
          (b) The Corporation will reimburse Executive at the rate per mile
published by the U.S. Internal Revenue Service for all business travel and, as
well, for all travel between Executive’s home in Charlottesville, Virginia and
the Corporation’s offices.
          (c) The Corporation shall pay or reimburse the reasonable costs for
temporary housing for Executive in the Chantilly, Virginia area during the Term
hereof.
          (d) The parties intend that any expenses reimbursable to Executive, or
paid for Executive, under this Section shall be either (i) non-taxable
reimbursement of ordinary and necessary business expenses of the Corporation or
(ii), if taxable as ordinary income to Executive, then the Corporation shall pay
to Executive an additional 40% of any such taxable reimbursement to cover taxes
payable by Executive on account of such reimbursement.
          (e) All expense reimbursement requests under this Section 7 shall be
submitted to the Corporation, and reimbursements and payments hereunder shall be
made, in accordance with the Corporation’s existing policies, provided that all
reimbursements or payments shall be paid no later than September 1, 2010.
     Section 8. Termination. (a) Notwithstanding the termination of Executive’s
employment pursuant to any provision of this Agreement, the parties shall be
required to carry out any provisions of this Agreement which contemplate
performance by them subsequent to such termination.

2



--------------------------------------------------------------------------------



 



          (b) Executive’s employment hereunder may be terminated by Executive
upon fifteen (15) days written notice to the Corporation or at any time by
mutual agreement in writing.
          (c) The Corporation may terminate Executive’s employment other than
for cause which termination shall be effective upon fifteen (15) days’ notice.
In such case, Executive shall be paid the lesser of the salary due through the
end of the Term, or the equivalent of four (4) weeks’ pay, following the
effective date of termination.
          (d) The Corporation shall have the right to terminate Executive’s
employment under this Agreement at any time for cause which termination shall be
effective immediately.
          (e) If Executive is removed and/or permanently prohibited from
participating in the conduct of the Corporation’s affairs by an order issued
under the Federal Deposit Insurance Act or the Code of Virginia, all obligations
of the Corporation under this Agreement shall terminate as of the effective date
of the order.
     Section 9. Confidentiality/Nondisclosure. Executive covenants and agrees
that any and all information concerning the customers, businesses and services
of the Corporation of which he has knowledge or access as a result of his
association with the Corporation in any capacity, shall be deemed confidential
in nature and shall not, without the proper written consent of the Corporation,
be directly or indirectly used, disseminated, disclosed or published by
Executive to third parties other than in connection with the usual conduct of
the business of the Corporation. Such information shall expressly include, but
shall not be limited to, information concerning the Corporation’s trade secrets,
business operations, business records, customer lists or other customer
information. Upon termination of employment Executive shall deliver to the
Corporation all originals and copies of documents, forms, records or other
information, in whatever form it may exist, concerning the Corporation or its
business, customers, products or services. In construing this provision it is
agreed that it shall be interpreted broadly so as to provide the Corporation
with the maximum protection. This Section 9 shall not be applicable to any
information which, through no misconduct or negligence of Executive, has
previously been disclosed to the public by anyone other than Executive.
     Section 10. Notices. Any and all notices, designations, consents, offers,
acceptance or any other communications provided for herein shall be given in
writing and shall be deemed properly delivered if delivered in person or by
registered or certified mail, return receipt requested, addressed in the case of
the Corporation to its registered office or in the case of Executive to his last
known address.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Bank and the Corporation have caused this Agreement
to be signed by its duly authorized officers and Executive has hereunto set his
hand and seal on the day and year first above written.

            ALLIANCE BANKSHARES CORPORATION
      By:   /s/ William M. Drohan         Title: Chairman of the Board of
Directors   

            ATTEST:
      /s/ Paul M. Harbolick, Jr.                

            ALLIANCE BANK CORPORATION
      By:   /s/ William M. Drohan         Title: Chairman of the Board of
Directors   

            ATTEST:
      /s/ Paul M. Harbolick, Jr.                

            EXECUTIVE
      /s/ William E. Doyle, Jr.   (SEAL)   William E. Doyle, Jr.   

            ATTEST:
      /s/ Paul M. Harbolick, Jr.                  

4